Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 02/05/2021; claims 1, 11, and 20 have been amended; and claims 1, 11, and 20 are independent claims.  Claims 1-20 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
Applicants’ arguments in the instant Amendment, filed on 02/05/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
a. Applicant argues:  The combination of Huang and Wang-371 does not discloses “ providing... illumination on an object, wherein the illumination is visible light and is provided at a specific color; capturing... illumination reflectance from the object...; determining... based on the illumination reflectance, whether the object is associated with a human user and whether the human user is an authorized user...; and  authenticating, responsive to determining that the object is associated with the human user and that the human user is an authorized user, the human user” (Applicant Remarks/Arguments, pages 9-10); a person having ordinary skill in the art would not  (Applicant Remarks/Arguments, pages 9-10).
         The examiner disagrees with the applicant. The examiner respectfully submits that the combination of Wang-371 and Huang does disclose the aforementioned limitations as the following:
Wang-372 disclose providing, using a light source operatively coupled to an information handling device, illumination on an object (Wang-371: par. 0038; In some embodiments, the physical user determination will be performed during the facial recognition process, which can take an amount of time to complete.  In this example, the image information is analyzed 620 to determine whether the user captured in the image information is a physical user or a representation of a user.  As discussed, this can involve capturing additional information with specific illumination activated, capturing video of a user performing a prompted action, etc.; See also pars. 0049, 0050), wherein the illumination is visible light and is provided at a specific color (Wang-371: par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light);
, using a sensor operatively coupled to the information handling device, illumination reflectance from the object (Wang-371: par. 0038; In some embodiments, the physical user determination will be performed during the facial recognition process, which can take an amount of time to complete.  In this example, the image information is analyzed 620 to determine whether the user captured in the image information is a physical user or a representation of a user.  As discussed, this can involve capturing additional information with specific illumination activated, capturing video of a user performing a prompted action, etc.; See also par. 0015, 0020, 0023, 0043, 0049, 0050), wherein the illumination reflectance comprises behavioral characteristics of how the visible light reflected off of the object (Wang-371; par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light; Also see, pars. 0023, 0038-0039);
 determining, using a processor and based on the illumination reflectance, whether the object is associated with a human user (Wang-371: par. 0020, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light. For example, FIG. 2(b) illustrates an example image 220 that can be captured by an infrared sensor, for example, that shows the reflected pattern of infrared dots 222.  As illustrated in this example image, the reflected dots are still in a regular pattern with a similar intensity.  Accordingly, it can reasonably be determined that the pattern is being reflected from a two-dimensional surface, such as a photograph of a user, See also pars. 0023-0025) and whether the human user is an authorized user (Wang-371: par. 0022, In some embodiments, the reflected pattern can be analyzed to determine whether the pattern matches a pattern that would be reflected from an object shaped like a human face, reflected with deviations that match the user's face, or other such information, in order to provide yet another level of accuracy for user authentication),
authenticating, responsive to determining that the object is associated with the human user and that the human user is an authorized user, the human user (Wang-371: par. 0038, If the image information is determined to correspond to a live user, the user can be granted 626 access to the desired functionality).
Huang discloses cover, portable electronic device using the same and method for manufacturing the same, wherein the illumination is visible light and provide at a specific color (Huang: par. 0037,  The LED light source may emit a single color light of red, green or blue).
It is clear that the combination of Wang-371 and Huang as a whole does teach the aforementioned limitations. Therefore, does disclose all limitations argued above.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine Wang-371 with the teaching of Huang to provide users with means for the integrated light guide allows the cover to be illuminated with different colored lights, which achieves effect of seemingly having multiple covers of different colors.  Due to arrangement of the textured surface, light can be evenly dispersed out of the transparent layer and illuminating the whole portable electronic device, thus giving the aesthetic appearance of the portable electronic a device a big boost and enhancing a user's viewing experience.  Due to the illumination using various colored lights, it is unnecessary to remove the old cover and mount a new one so as to change the color of the cover, thus the additional cost for payment of a new cover is saved (Huang: abstract, pars. 0001, 0019).
For the above reasons, Examiner believed that rejection of the last office action was proper.
b. Applicants argue:  Nowhere in either Wang-371 or Huang disclosed amended the claims herein to recite, “wherein the illumination reflectance comprises behavioral characteristics of how the visible light reflected off of the object the illumination reflectance.”  (Applicant Remarks/Arguments, page 12).
The Examiner disagrees with the Applicants. The Examiner respectfully submits that Wang-371 does disclose the aforementioned limitations as the following:
Wang-371 discloses wherein the illumination reflectance comprises behavioral characteristics of how the visible light reflected off of the object the illumination reflectance (Wang-371; par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light; Also see, pars. 0023, 0038-0039).
 It is clear that Wang-371 does teach the aforementioned limitations. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-4, 8-9, 11, and 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang-371,” US 2018/0218371, published Aug. 12, 2018) in view of Huang et al. (“Huang,” US 20016/0004000. published. 7, 2016).
Regarding claim 1, Wang-371 teaches a method, comprising:
providing, using a light source operatively coupled to an information handling device, illumination on an object (Wang-371: par. 0038; In some embodiments, the physical user determination will be performed during the facial recognition process, which can take an amount of time to complete.  In this example, the image information is analyzed 620 to determine whether the user captured in the image information is a physical user or a representation of a user.  As discussed, this can involve capturing additional information with specific illumination activated, capturing video of a user performing a prompted action, etc.; See also pars. 0049, 0050), wherein the illumination is visible light and is provided at a specific color (Wang-371: par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light.);
capturing, using a sensor operatively coupled to the information handling device, illumination reflectance from the object (Wang-371: par. 0038; In some embodiments, the physical user determination will be performed during the facial recognition process, which can take an amount of time to complete.  In this example, the image information is analyzed 620 to determine whether the user captured in the image information is a physical user or a representation of a user.  As discussed, this can involve capturing additional information with specific illumination activated, capturing video of a user performing a prompted action, etc.; See also par. 0015, 0020, 0023, 0043, 0049, 0050), wherein the illumination reflectance comprises behavioral characteristics of how the visible light reflected off of the object (Wang-371; par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light; Also see, pars. 0023, 0038-0039);
(Wang-371: par. 0020, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light. For example, FIG. 2(b) illustrates an example image 220 that can be captured by an infrared sensor, for example, that shows the reflected pattern of infrared dots 222.  As illustrated in this example image, the reflected dots are still in a regular pattern with a similar intensity.  Accordingly, it can reasonably be determined that the pattern is being reflected from a two-dimensional surface, such as a photograph of a user, See also pars. 0023-0025) and whether the human user is an authorized user (Wang-371: par. 0022, In some embodiments, the reflected pattern can be analyzed to determine whether the pattern matches a pattern that would be reflected from an object shaped like a human face, reflected with deviations that match the user's face, or other such information, in order to provide yet another level of accuracy for user authentication), wherein the determining comprises:
accessing a data store of known behavioral characteristics for the illumination reflectance of the illumination at the specific color reflecting from a human (Wang-371: par. 0016, compared to a library or set of facial feature locations for one or more users, in order to attempt to match the relative features locations with the stored feature locations of a user of the device.  Various pattern or point matching algorithms can be used for such processes as known in the art; par.  0020; In at least one embodiment, an infrared emitter and detector can be used to determine shape information of the head being imaged in accordance with various embodiments.  The infrared emitter can be any appropriate emitter, such as may include one or more infrared (IR) LEDs, and the infrared detector can be any appropriate detector, such as at least one IR sensor or a camera operable to capture light in at least the infrared spectrum.  In at least some embodiments, the IR emitter can be configured to emit a pattern of infrared light, such as a regular pattern of commonly sized dots of similar intensity.  Such a pattern can be advantageous, as the reflection of the pattern can provide information about the object reflecting the light); and
comparing the known behavioral characteristics to the captured behavioral characteristics (Wang-371: par. 0016, compared to a library or set of facial feature locations for one or more users, in order to attempt to match the relative features locations with the stored feature locations of a user of the device.  Various pattern or point matching algorithms can be used for such processes as known in the art; See also pars. 0023-0024, 0029); and
authenticating, responsive to determining that the object is associated with the human user and that the human user is an authorized user, the human user (Wang-371: par. 0038, If the image information is determined to correspond to a live user, the user can be granted 626 access to the desired functionality).
Wang-371 does not explicitly disclose wherein the illumination is visible light.
However, in an analogous art, Huang discloses cover, portable electronic device using the same and method for manufacturing the same, wherein the illumination is (Huang: par. 0037,  The LED light source may emit a single color light of red, green or blue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Huang with the method and system of Wang-371, wherein the illumination is visible light and provide at a specific color to provide users with means for the integrated light guide allows the cover to be illuminated with different colored lights, which achieves effect of seemingly having multiple covers of different colors.  Due to arrangement of the textured surface, light can be evenly dispersed out of the transparent layer and illuminating the whole portable electronic device, thus giving the aesthetic appearance of the portable electronic a device a big boost and enhancing a user's viewing experience.  Due to the illumination using various colored lights, it is unnecessary to remove the old cover and mount a new one so as to change the color of the cover, thus the additional cost for payment of a new cover is saved (Huang: abstract, pars. 0001, 0019).
Regarding claim 2, the combination of Wang-371 and Huang teaches the method of claim 1. Wang-371 further discloses, wherein the light source is a display screen of the information handling device (Wang-371: fig. 8, par. 0049; In some embodiments, the device can include at least illumination component 810 that is able to assist in image capture by emitting light over a desired range or with a desired pattern).
Regarding claim 3, the combination of Wang-371 and Huang teaches the method of claim 1. Wang-371 further discloses wherein the providing the illumination comprises providing at least two variant illumination sets (Wang-371: par. 0043; The example device in FIG. 7 includes a digital video camera 710 for capturing image information using ambient light as known in the art.  The example device also includes an infrared (IR) emitter 702 and an IR detector 704.  The device also includes another sensor that can be used for detecting IR or other radiation, or can be a lower resolution camera or other such components or discussed herein; par. 0049) and wherein the capturing comprises capturing the illumination reflectance from each of the at least two variant illumination sets (Wang-371: par. 0043; The example device in FIG. 7 includes a digital video camera 710 for capturing image information using ambient light as known in the art.  The example device also includes an infrared (IR) emitter 702 and an IR detector 704.  The device also includes another sensor that can be used for detecting IR or other radiation, or can be a lower resolution camera or other such components or discussed herein).
Regarding claim 4, the combination of Wang-371 and Huang teaches the method of claim 3. Wang-371 further discloses wherein each set from the at least two variant illumination sets comprises an illumination condition different than another set in the at least two variant illumination sets (Wang-371: par. 0043; The example device in FIG. 7 includes a digital video camera 710 for capturing image information using ambient light as known in the art.  The example device also includes an infrared (IR) emitter 702 and an IR detector 704.  The device also includes another sensor that can be used for detecting IR or other radiation, or can be a lower resolution camera or other such components or discussed herein).
Regarding claim 8, the combination of Wang-371 and Huang teaches the method of claim 1. Wang-371 further discloses wherein the determining comprises comparing the captured illumination reflectance to a database comprising a known (Wang-371: par. 0023; For example, a computing device can include a thermographic camera, infrared camera, or other such sensor or component operable to capture infrared energy emitted, transmitted, or reflected by an object.  .. In some embodiments, a determination of at least a threshold amount of variation can be sufficient to determine that the object being imaged is not a picture or video, or other non-living object.  In at least some embodiments, the actual pattern or amount of variation can be analyzed and compared to information stored for a human face and/or the actual user's face.  Such information can be used to provide a further level of accuracy for image-based user authentication).
Regarding claim 9, the combination of Wang-371 and Huang teaches the method of claim 1.  Wang-371 further discloses comprising granting the authenticated user access to requested content (Wang-371: par. 0038, If the image information is determined to correspond to a live user, the user can be granted 626 access to the desired functionality).
Regarding claim 11, claim 11 is directed to an information handling device, comprising: a light source (Wang-371: fig. 8, par. 0049); a sensor (Wang-371: par. 0015, sensor); a processor (Wang-371: fig. 8, par. 0049); a memory device (Wang-371: fig. 8, par. 0049) that stores instructions executable by the processor associated with the method claimed in claim 1; claim 11 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 12
Regarding claim 13, claim 13 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is similar in scope to claim 4, and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a product associated with the method claimed in claim 1; claim 20 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang-371,” US 2018/0218371, published Aug. 12, 2018) in view of Huang et al. (“Huang,” US 20016/0004000. published. 7, 2016), further in view of Leshem et al. (“Leshem, US 2018/0120553), published May 3, 2018).
Regarding claim 5, the combination of Wang-371 and Huang teaches the method of claim 4. Wang-371 does not explicitly display further discloses wherein the illumination condition is at least one condition selected from the group consisting of illumination color and illumination brightness.
However, in an analogous art, Leshem discloses system for image reconstruction using a known pattern, wherein the illumination condition is at least one condition selected from the group consisting of illumination color and illumination brightness (Leshem: par. 0033, In some embodiments, said different illumination conditions comprise conditions selected from the group consisting of different illumination angles, different illumination wavelengths, different illumination patterns, different illumination durations, different illumination intensities, and different illumination positions; See also, pars. 0066, 0107).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Leshem with the method and system of Wang-371 and Huang, wherein the illumination condition is at least one condition selected from the group consisting of illumination color and illumination brightness to provide users with means for the computational microscopy decreases the amount of time to generate computational images, provides verification of the quality of the generated images, and decrease the number of different illumination conditions.  By eliminating or reducing the amount of overlap needed, the method reduces the number of illumination conditions to reconstruct an image with a certain resolution, which increases the acquisition speed of the image information.  High resolution sensors with small pixel sizes are low cost and lead to a large field of view.  The image of the fiducial marker provides additional information, so that fewer illumination conditions are used to generate the several images, to decrease the number of images and time to acquire the images (Leshem: abstract; pars. 0004, 0135). 
Regarding claim 15, claim 15 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang-371,” US 2018/0218371, published Aug. 12, 2018) in view of Huang et al. (“Huang,” US 20016/0004000. published. 7, 2016), further in view of Vollmer et al. (“Vollmer.
Regarding claim 10, the combination of Wang-371 and Huang teaches the method of claim 1.  Wang-371  does not explicitly discloses further comprising 
identifying an ambient light level and, 
responsive to determining that the ambient light level is brighter than a predetermined threshold, increasing a brightness of the light source by a predetermined factor.
However, in an analogous art, Vollmer discloses a system and method for control of an illumination device, wherein
identifying an ambient light level (Vollmer: par. 0064, If the light sensor detects that the ambient light level is above (or below) a desired threshold) and, 
responsive to determining that the ambient light level is brighter than a predetermined threshold (Vollmer: par. 0064, If the light sensor detects that the ambient light level is above (or below) a desired threshold), increasing a brightness of the light source by a predetermined factor (Vollmer: par. 0064, If the light sensor detects that the ambient light level is above (or below) a desired threshold, the control circuitry may automatically reduce (or increase) increase the brightness a group of the LEDs by reducing (or increasing) a width of voltage pulses applied to the group of LEDs, or by increasing (or decreasing) spacing between voltage pulses applied to the group of LEDs to maintain the ambient light level within a desired range ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vollmer with the method and system of Wang-371 and Huang, wherein identifying an ambient light level and, responsive to determining that the ambient light level is brighter than (Vollmer: pars. 0009, 0033, 0064).
Regarding claim 19, claim 19 is similar in scope to claim 10, and is therefore rejected under similar rationale.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang-371,” US 2018/0218371, published Aug. 12, 2018) in view of Huang et al. (“Huang,” US 20016/0004000. published. 7, 2016), further in view of Wang et al. (“Wang-608,” US 2019/0102608, filed Sep. 18, 2018).
Regarding claim 6, the combination of Wang-371 and Huang teaches the method of claim 4. Wang-371 does not explicitly disclose further disclose wherein the 
However, in an analogous art, Wang-608 discloses system and method for entity recognition, wherein the determining comprises comparing each set in the at least two variant illumination sets against another set in the at least two variant illumination sets to determine whether the object is associated with a human user (Wang-608: par. 0066: to determine whether a face is a real human face or a face displayed on a screen, the system needs to compare images captured under a set of different illumination conditions with stored images of a real human face under the same set of illumination conditions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang-608 with the method and system of Wang-371 and Huang, wherein the determining comprises comparing each set in the at least two variant illumination sets against another set in the at least two variant illumination sets to determine whether the object is associated with a human user to provide users with means for obviating a need for manual labor or experiences, thus significantly enhancing accuracy and reliability of an entity-recognition process (Wang-608: abstract, par. 0034).
Regarding claim 7, the combination of Wang-371, Huang, and Wang-608 teaches the method of claim 6. Wang-371 further discloses comprising performing, responsive to determining that the object is associated with a human user (Wang-371: abstract; A user accessing one of these devices can have image information captured, which can be used with a facial recognition process, to recognize the user, and with a human verification process, to verify that the facial information corresponds to a human user; See also pars. 0012-0013), facial feature identification to determine whether the human user is the authorized user (Wang-371: abstract; A user accessing one of these devices can have image information captured, which can be used with a facial recognition process, to recognize the user, and with a human verification process, to verify that the facial information corresponds to a human user; See also pars. 0012-0013).
Regarding claim 16, claim 16 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 7, and is therefore rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439

February 9th, 2021



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439